DicKERSON; J.
Complaint for flowage submitted on report. Plea, the general issue with a brief statement denying ownership in the complainant and alleging a right to flow by prescription.
It is well settled that in a complaint for flowage all the co-tenants must join, and that their non-joinder may be taken advantage of without a plea in abatement. Tucker v. Campbell, 36 Maine, 346 ; Davis v. Stevens, 57 Maine, 594; Moor v. Shaw, 47 Maine, 90.
Whether the complainant is the sole owner of the land described in the complaint, depends upon the validity of a tax-deed given by Abner Brown, collector of taxes for the town of Monson, to Aretas Chapin, bearing no date, but acknowledged Aug. 9, 1839, *551the title, if any, thus acquired by Chapin having passed to the complainants.
In order to pass the title to the land sold by a collector of taxes, it must be proved that he complied with the requirements of law in advertising and selling it. The recitals in his deed are not sufficient for this purpose, but this must be shown by proof aliunde of the deed. Blackwell on Tax Titles, 72.
This was not done in the case at bar, nor has the complainant had such long and continuous possession of the premises, as raises the presumption that the requirements of law were complied with, his possession commencing in 1867, and there being no evidence that his grantors ever had possession. Worthing v. Webster, 45 Maine, 270.
The complainant is not in a situation to invoke the provisions of B,. S., c. 6, §§ 164, 174, requiring the defendants to pay or tender payment of the amount of the taxes, charges, and interest before he can contest the validity of the tax sale, as the land in question was sold for a gross sum with other lands, and the defendant has no means of ascertaining the amount to be paid or tendered by him.
Our conclusion is, that the complainant cannot maintain his complaint because of the non-joinder of one of his co-tenants.

Complainant nonsuit.

Applutok, C. J.; CütttNg, Waltox, Bait Rows, and Peters, JJ., concurred.